          Case 1:19-cv-01225-LM Document 1-4 Filed 12/12/19 Page 1 of 2



                             THE STATE OF NEW HAMPSHIRE

ROCKINGHAM, SS.                                                              SUPERIOR COURT

                                         218-2019-CV-01698

                                          Katherine Addie

                                                v.

                      Core Physicians, LLC d/b/a Core Physician Services
                                             and
                                Exeter Health Resources, Inc.

                     NOTICE OF FILING OF NOTICE OF REMOVAL

       PLEASE TAKE NOTICE that pursuant to 28 U.S.C. §§1441 and 1446, Defendants,

CORE PHYSICIANS, LLC d/b/a CORE PHYSICIAN SERVICES and EXETER HEALTH

RESOURCES, INC., by and through their attorneys, JACKSON LEWIS P.C., have this day filed

in the Clerk’s Office of the United States District Court for the District of New Hampshire,

Concord, New Hampshire, a Notice of Removal of this case, as shown by copy attached, and in

accordance with the above statute, the State Court proceedings should proceed no further herein,

unless and until the case is remanded.

                                              Respectfully Submitted,
                                              CORE PHYSICIANS, LLC d/b/a
                                              CORE PHYSICIAN SERVICES and
                                              EXETER HEALTH RESOURCES, INC.,
                                              By their attorneys,
                                              JACKSON LEWIS P.C.,

Date: December 12, 2019                       By:    /s/Debra Weiss Ford
                                                     Debra Weiss Ford, NH Bar #2687
                                                     100 International Drive, Suite 363
                                                     Portsmouth, NH 03801
                                                     603.559.2727
                                                     debra.ford@jacksonlewis.com
          Case 1:19-cv-01225-LM Document 1-4 Filed 12/12/19 Page 2 of 2



                                       Certificate of Service

        I hereby certify that copies of the foregoing were this day served, via email and the
court’s electronic filing system, on Keri J. Marshall, Esq., counsel for Plaintiff.

Date: December 12, 2019                       By:    /s/Debra Weiss Ford
                                                     Debra Weiss Ford




                                                 2
